REVISED, November 18, 1998
                    UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                     No. 98-30205
                                   Summary Calendar

In the Matter of: GREGORY JAMES CATON,
                                                  Debtor.
GREGORY JAMES CATON,
                                                                          Appellant,
                                         versus
KEVIN TRUDEAU,
                                                                           Appellee.


                       Appeal from the United States District Court
                         For the Western District of Louisiana

                                   November 3, 1998
                                 Opinion on Rehearing


Before POLITZ, Chief Judge, STEWART and PARKER, Circuit Judges.
POLITZ, Chief Judge:

      The following is substituted for the penultimate paragraph in the original

opinion (Headnote 8). Otherwise the original opinion is reaffirmed.


      Having determined that collateral estoppel applies under Illinois law, we turn

to the dischargeability inquiry. Section 523(a)(6) provides that a debt for “willful
and malicious injury” by the debtor is nondischargeable.17 Previously, we defined
“willful and malicious” to mean “without just cause or excuse.” 18 Recently,

however, this definition was displaced by the Supreme Court’s opinion in

Kawaauhau v. Geiger.19 In an intervening decision, In re Miller,20 a panel of our
court recently held that “an injury is ‘willful and malicious’ where there is either

an objective substantial certainty of harm or a subjective motive to cause harm.”21

         Applying our precedential Miller standard to the instant case, we find that

there was a deliberate or intentional injury, precluding discharge under section
523(a)(6), as Caton’s libelous statements were objectively substantially certain to
result in the injury to Trudeau. Accordingly, we find no error in the determination
by the courts à quo that the Illinois default judgment had collateral estoppel effect

as to section 523(a)(6) dischargeability.
         The judgment appealed is AFFIRMED.




   17
        11 U.S.C. § 523(a)(6).
   18
        In re Garner, 56 F.3d 677 (5th Cir. 1995).
  19
     118 S.Ct. 974, 977 (1998) (stating that “[t]he word ‘willful’ in (a)(6) modifies the word
‘injury,’ indicating that nondischargeability takes a deliberate or intentional injury, not
merely a deliberate or intentional act that leads to injury”) (emphasis in original).
   20
        156 F.3d 598 (5th Cir. 1998).
   21
        Id. at 603.
                                              2